United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2547
                      ___________________________

                                 James Marcum

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Retirement Plan for Hourly-Rated Employees of Noranda Aluminum, Inc.;
                          Noranda Aluminum, Inc.

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                         Submitted: January 18, 2013
                           Filed: January 31, 2013
                                [Unpublished]
                               ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       James Marcum appeals the district court’s1 adverse grant of summary judgment
in his Employment Retirement Income Security Act lawsuit arising from the denial
of early retirement disability benefits. Upon de novo review, see Green v. Union Sec.
Ins. Co., 646 F.3d 1042, 1050 (8th Cir. 2011), we find no basis for overturning the
district court’s well-reasoned determination that the adverse decision on Marcum’s
benefits application did not amount to an abuse of discretion, see id. (affirmance is
warranted if the decision is reasonable, i.e., reasonable person could have reached
similar decision, given evidence before plan administrator when decision was made).
The district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-